Opinion by
Senior Judge Barbieri,
RHM Associates, Inc., t/a Richard H. May Associates, .Inc., (RHM), appeals the order and decree of *153the Court of Common Pleas of Bucks County in assumpsit in favor of the Neshaminy School District (School District) for the collection of back taxes, interest, penalties and license fees for the years 1973 through June 30,1977 under the School District’s Mercantile License Tax (Tax).
The trial court, after a hearing, found that at the time in question RHM was a wholesale vendor or dealer of goods within the School District and that sales and merchandise in which RHM held title and which RHM sold to distributors directly were part of the volume of the annual gross business transacted by RHM. Therefore, the trial court concluded that that segment of RHM’s business was subject to the Tax. The trial court also found that the other segment of RHM’s business is conducted on a consignment basis for which RHM receives commissions and concluded, accordingly, that RHM’s consignment business is not subject to the Tax.
Only RHM filed exceptions to the decree nisi and, after oral argument, the common pleas court en banc dismissed the exceptions and directed the decree nisi to be entered as a final decree.
On RHM’s appeal to this Court, we have reviewed the record, briefs and oral arguments of the parties and conclude that the common pleas court adequately addressed and properly resolved the issues presented. We have also considered Clairol Inc. v. Commonwealth, 88 Pa. Commonwealth Ct. 153, 489 A.2d 286 (1985), cited by RHM at oral argument, as it relates to the matter sub judice and conclude that it is inapposite. In Clairol the issue was whether a “foreign corporate entity” was “doing business” within the Commonwealth so as to be subject to the state corporate franchise tax. Concluding that Clairol merely •solicited orders for its products, we held that that *154company was not subject to the franchise tax. Instantly, we do not have a business entity located outside of the taxing jurisdiction, but as found by the trial court, RUM has an office within the School District and its activities ¡within the School District go beyond mere solicitation. Therefore, we believe Clairol is distinguished from the case at bar. Accordingly, we will affirm the order of the court of common pleas on the basis of the able opinion authored by the Honorable Edmund Y. Ludwig for the court en banc reported at Pa. D. & C. 3d ( ).
Order
And Now, this 4th day of October, 1985, the order of the Court of Common Pleas of Bucks County in ■the, above-captioned matter, dated December 1, 1982, is affirmed.